Citation Nr: 0123575	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from September 1948 to May 
1952.  This matter comes on appeal from a March 1999 decision 
by the Houston VA Regional Office (RO) holding the veteran 
incompetent from March 29, 1999. 

The veteran  was service connected for schizophrenic reaction 
in March 1957. His service-connected schizophrenia has been 
rated from 70 percent to 100 percent disabling at various 
times from 1963 to 1973. In a June 20, 1973, rating decision, 
the RO rated his schizophrenia 100 percent disabling and 
found him incompetent, both effective May 2, 1973. On or 
about March 1983, VA requested that the County Court, Nueces 
County, Texas, appoint a legal guardian to handle the 
veteran's VA funds. In 1986 the County Court appointed a 
legal guardian for him. In a rating action in May 1998, the 
veteran was determined to be competent from May 4, 1998.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided VA psychiatric and field examinations addressing the 
issue on appeal.

2.  The veteran lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes. 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.353 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

The procedural posture of this restored competency claim must 
first be considered. Seeking to lift an incompetency 
determination must be viewed procedurally as similar to 
seeking an increased disability rating--that is, as a new 
claim. Cf. Booton v. Brown, 8 Vet.App. 368, 372 (1995), and 
Proscelle v. Derwinski, 2 Vet.App. 629, 631-32 (1992).		

Mental incompetency is defined by regulation as pertaining to 
a person "who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation." 38 
C.F.R. § 3.353(a) (1995). Rating agencies are authorized to 
make official determinations of incompetency and competency 
for the purpose of existing laws, regulations, and VA 
instructions. 38 C.F.R. § 3.353(b) (1995). 
	
Additionally, 38 C.F.R. § 3.353(e) provides: Whenever it is 
proposed to make an incompetency determination, the 
beneficiary will be notified of the proposed action and of 
the right to a hearing as provided in [38 C.F.R.] § 3.103. 
Such notice is not necessary if the beneficiary has been 
declared incompetent by a court of competent jurisdiction or 
if a guardian has been appointed for the beneficiary based 
upon a court finding of incompetency. If a hearing is 
requested it must be held prior to a rating decision of 
incompetency. Failure or refusal of the beneficiary after 
proper notice to request or cooperate in such a hearing will 
not preclude a rating decision based on the evidence of 
record.


Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
reports of two VA psychiatric examinations and two VA field 
examinations. Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issues 
on appeal. In fact, in August 2001, the veteran advised that 
he had no further argument or evidence to submit. The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal. 
38 U.S.C.A. §§ 5103A, 5107.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for a determination of the veteran's 
competency. The issue on appeal was the subject of a previous 
final Board decision in June 1995. In May 1999, the veteran 
was provided a statement of the case in conjunction with the 
current appeal which provided both the legal criteria bearing 
on a determination of competency and reasons and bases for 
the decision now on appeal. The discussions in the prior 
Board decision and the May 1999 statement of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Accordingly, the Board finds that the 
notice requirements of the new law have been met. 38 U.S.C.A. 
§ 5103. 

Also, VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and its implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Moreover, given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In this case, the veteran argues that his schizophrenia is in 
remission and under control and that, therefore, he should be 
permitted to manage his own funds. This lay assertion is not 
competent medical evidence. Zang v. Brown, 8 Vet.App. 246 
(1995); see also Moray v. Brown, 5 Vet.App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). Where an issue 
involves medical knowledge, competent medical evidence is 
required. Zang, 8 Vet.App. at 245; see also Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). 

In this case, the record includes the reports of VA 
psychiatric examinations conducted in May 1998 and January 
1999 and VA field examinations undertaken in August 1998 and 
May 1999. The VA psychiatrist in May 1998 reported a 
diagnosis of chronic paranoid schizophrenia, in remission and 
apparently in good control. It was thought that that the 
veteran's symptoms were not significant in terms of his 
ability to handle money.

The VA field examiner in August 1998 concluded that, based on 
personal observation, conversation and frequent contact with 
the veteran, personal knowledge of his long history of mental 
illness, a review of his outpatient records, and extensive 
dialogue with others familiar with the veteran, it was 
evident that the veteran was not capable of managing his VA 
funds.

The VA psychiatrist who conducted the January 1999 
examination concluded that the veteran is not competent for 
VA pay purposes. This assessment of competency was based on 
an interview plus all the information that can be gathered 
about the veteran 's life on a daily basis and the type of 
judgments that he made.  As a result, this assessment of 
competency was based both on his evaluation as well as all 
information gained from his C-file, including previous 
hospitalizations, recent social work, field visit, and 
previous compensation and pension evaluations.  Although the 
veteran's illness was under relative control due to regular 
injections of a longacting antipsychotic medication, it could 
not be said to be in remission
since he still required medication on an every two-week 
basis.  Evidence of
poor judgment was indicated by the fact that he did not know 
his dosage of
his medication or that he received it every two weeks despite 
clear evidence in his pharmacy profile that injections of 25 
mg had been given every two weeks.  The field worker also had 
indicated that all persons with direct day-to-day knowledge 
of his judgment and behavior did not feel that he had the 
judgment necessary to care for himself without help or to 
maintain his funds without help.  This included his doctor at 
the Corpus Christi VA Outpatient Clinic.  In addition, there 
were other discrepancies on this examination that indicated a 
shallow knowledge and understanding of day-to-day needs of 
living, including the fact that veteran did not relate that 
he would need money for transportation, need money for 
maintenance of his house, and need money for clothes, and on 
his assessment of how he spends his money per month.  He also 
noted that he did his own cooking and shopping and only later 
when questioned about a housekeeper did he indicate that he 
paid a housekeeper $400 a month.  From all of these factors, 
it was the examiner's overall opinion that the veteran was 
not competent for pay purposes. The diagnosis was chronic 
undifferentiated schizophrenia. The Global Assessment of 
Function was estimated to be 42 to 45.

The report of the VA field examination in May 1999 shows that 
the veteran's sister, his son, and his estranged spouse all 
stated that he did not have the presence of mind or the 
mental capacity to conduct business and financial 
transactions as his cognitive skills are severely impaired. A 
VA staff psychiatrist confirmed that there had been no 
improvement in the veteran's mental condition to the point 
that he would be capable of managing his own funds. He 
continued to be very unpredictable, irresponsible and 
dysfunctional. The VA field examiner concluded that, based on 
personal observation, conversation and frequent contact with 
the veteran, personal knowledge of his long history of mental 
illness, a review of his outpatient records, and extensive 
dialogue with others familiar with the veteran, it was 
evident that the veteran was not capable of managing his VA 
funds.

There are several opinions from VA psychiatrists and field 
examiners in the record. One opinions from a VA psychiatrist 
weighs in favor of competency. However, this opinion was 
based upon a single evaluation. The record contains opinions 
from another VA psychiatrist and a VA field examiner who had 
the advantage of having the veteran's psychiatric history 
available for review in order to reach a complete conclusion. 
As noted above, the field examination reports reflect that 
the veteran's sister, his son, and his estranged spouse all 
stated that he did not have the presence of mind or the 
mental capacity to conduct business and financial 
transactions as his cognitive skills are severely impaired, 
and a VA staff psychiatrist confirmed that there had been no 
improvement in the veteran's mental condition to the point 
that he would be capable of managing his own funds. He 
continued to be very unpredictable, irresponsible and 
dysfunctional. Also, in November 1998, the VA outpatient 
clinic advised that the veteran came for his Prolixin 
injections when reminded and that his personal hygiene had to 
be supervised. Given the above evidence, the Board finds the 
preponderance of the evidence establishes that the veteran 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation. Therefore, he remains incompetent for VA 
purposes. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.353(a).








ORDER

The veteran is incompetent for Department of Veterans Affairs 
(VA) purposes. The appeal is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

